In a proceeding, inter alia, to invalidate a petition designating James P. McCall as a candidate in a primary election to be held on September 14, 1993, for the nomination of the Republican Party as its candidate for the public office of District Attorney, the appeal, as limited by the brief, is from so much of a judgment of the Supreme Court, Kings County (Garry, J.), dated August 2, 1993, as denied the applications of Joseph P. Grancio, Gustav Coffinas, Arthur Bramwell, and Gladys Pemberton, to direct that the voters of the Republican Party be afforded the opportunity to ballot at the Republican Party primary election for the public office of Kings County District Attorney.
Ordered that the judgment is reversed insofar as appealed from, on the law, without costs or disbursements, the applications are granted, and the Board of Elections of the City of New York is directed to afford the voters of the Republican Party the opportunity to ballot at the Republican Party primary election, to be held on September 14, 1993, for the *610public office of Kings County District Attorney (see, Matter of McCall v Hynes, 196 AD2d 618 [decided herewith]). Bracken, J. P., Rosenblatt, Miller, Ritter and Copertino, JJ., concur.